ITEMID: 001-88639
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ZEMLYANSKIKH v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: The applicant, Mr Vitaliy Ivanovich Zemlyanskikh, is a Russian national who was born in 1957 and lives in Khabarovsk. The Russian Government (“the Government”) were represented by their Agent, Mr P. Laptev, Representative of the Russian Federation at the European Court of Human.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1996 the Frunzenskiy District Prosecutor’s office of Saratov opened criminal investigations against the applicant who was suspected of having committed an act of hooliganism. In the course of the criminal investigations the applicant’s Ford vehicle was impounded. On 14 October 1999 the applicant was informed by a letter from the same prosecutor’s office that the criminal proceedings were discontinued because no facts had been established that would constitute a criminal offence. The letter stated that the applicant could access the official text of that decision at the prosecutor’s office and that he could challenge it before the prosecutor or the court.
On 17 July 2000 the applicant requested the prosecutor’s office to return him the impounded vehicle. In reply, he was informed on 26 July 2000 that all material evidence seized in the course of criminal proceedings were in charge of the Saratov Town Department of the Interior and he could claim his belongings there. It is not clear whether the applicant attempted to do so.
On 2 August 2000 the applicant seized the Leninskiy District Court of Saratov with a claim for compensation of damage caused by the unlawful prosecution. Among other complaints, he alleged that he did not get back the impounded vehicle.
On 4 August 2000 the court issued a resolution to stay the proceedings on the ground that the applicant had failed to comply with the formal requirements for lodging a claim. In particular he did not provide the court with copies of the procedural decision that he intended to challenge, i.e., the investigators’ decision to institute the criminal proceedings. The applicant was allowed 10 days for supplementing his submissions.
On 14 August 2000 the applicant appealed against the stay of proceedings claiming that the court could request the missing documents under its own powers. On 21 August 2000 he was informed by the same court that the stay of proceedings was not amenable to appeal.
The applicant did not take any steps to comply with the court order of 4 August 2000. Neither did he request an extension of the time-limit for supplementing his submissions, which, accordingly, expired on 14 August 2000.
On 26 October 2000 the court returned the applicant’s claim by posting it to him by ordinary mail.
The applicant did not attempt to lodge his claims again. In 2000-2001 he brought several requests for supervisory review complaining about the court’s refusal to accept his claim for examination, but these were refused on the ground that every time he failed to attach a copy of the court order of 4 August 2000.
The RSFSR Code on Civil Procedure, in force at the material time, provided as follows:
“Having established that the claim does not conform to the formal requirements of ... this Code ... the judge issues a resolution to stay the claim and notifies the plaintiff and sets a time-limit for rectification of the shortfalls.
If the plaintiff complies ... within the time-limit ... the claim is considered lodged on the date when it was originally filed with the court. Otherwise, the claim is considered as not having been lodged and is to be returned to the plaintiff.”
“Resolutions of the courts of first instance may be appealed before the court of cassation separately from the courts’ judgements by the parties and other persons taking part in the proceedings, or by a prosecutor’s protest:
1) when it is specifically provided for by this Code;
2) whenever the resolution bars the continuation of the proceedings.
Other resolutions of the first instance courts may not be appealed by way of a separate appeal or a protest, but the objections against them may appear in the points of appeal or a protest before the cassation instance.”
